Citation Nr: 0031557	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran has verified active military service from October 
1963 to August 1969; he also had three years and seven months 
of prior active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted service connection for 
PTSD and assigned a 10 percent rating, effective from August 
31, 1998, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).


FINDINGS OF FACT

1.  The evidence reveals that the veteran's PTSD is currently 
manifested by complaints of avoidance of thoughts associated 
with Vietnam, estrangement from some family members, feelings 
of detachment, startle reaction, hypervigilance, difficulty 
maintaining employment, nightmares of combat, sleep 
interruption and unjustified rage and anger.

2.  The medical evidence reveals Global Assessment of 
Functioning (GAF) scores ranging from 60 to 75, reflecting 
moderate to mild symptoms.

3.  The evidence is negative for depressed mood, anxiety, 
suspiciousness, panic attacks, and memory loss.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.130, Part 4, Diagnostic Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the VA has a duty to assist 
with the development of the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A).  In this regard, the Board notes 
that the veteran was provided a VA examination for PTSD in 
November 1998.  In addition, the RO obtained numerous VA 
medical records of the veteran's treatment for PTSD.  The 
evidence notes that the veteran reported receiving therapy at 
the Vet Center in 1983.  Although it does not appear that the 
RO has attempted to obtain such records, they are not 
relevant to ascertain the severity of the veteran's PTSD 
since August 1998, the date from which service connection was 
established.  The Board finds that no further assistance is 
required to comply with the duty to assist.

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2000) (Rating Schedule).  Where there is a 
question as to which of two evaluations under a specific 
diagnostic code shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in a claim 
involving disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found).

The veteran submitted a claim for service connection for PTSD 
in August 1998.  His service records show that he served in 
the Republic of Vietnam and received the Combat Action 
Ribbon, signifying that he is a combat veteran.  

At a VA psychiatric evaluation in August 1998, the veteran 
reported that he was unemployed and looking for part-time 
work.  He was in school for Chemical Dependency Counseling.  
He had been married twice with three children from the first 
marriage and one child from the second marriage.  It was 
noted that he had re-established a positive relationship with 
his three adult children.  He had currently been married for 
12 years and reported a positive marital relationship.  He 
also reported having a close relationship with at least two 
male friends.  The veteran reported that he had sought 
assistance from the Vet Center in approximately 1983 and 
received therapy for about four months.  On mental status 
examination he was alert and oriented.  He had mild to 
moderate anxiety and it was indicated that this was due to 
first session anxiety.  He denied suicidal ideation and there 
was no evidence of a thought disorder.  He was articulate, 
insightful and motivated.  The diagnosis on Axis I was PTSD.  
Axis IV was mild and it was noted that he was unemployed but 
looking for part-time work.  The examiner noted that the GAF 
score (Axis V) was 65.

A VA outpatient report dated later in August 1998 notes that 
the veteran described two triggers which led to severe 
anxiety reaction: 1) part of his daughter's toy hit metal 
over the stove which sounded like gunfire, and; 2) the sound 
of helicopters on training flights over his house routinely 
disturbed him.  His mood exhibited mild anxiety.  The 
impression was PTSD with a GAF score of 70.

A VA examination for PTSD was conducted in November 1998.  
The examiner noted that the veteran was polite and courteous 
throughout the examination.  He was open and verbal.  He did 
not appear to be guarded or defensive.  He did not appear to 
be exaggerating his symptoms and was a reliable informant.  
He presented well socially with no unusual behaviors or 
mannerisms.  He was oriented times four.  His hygiene was 
good.  The veteran reported that after service he worked for 
eight years at the Los Angeles Sheriff's Department.  He had 
alcohol problems and was terminated.  Thereafter, he had had 
approximately 34 jobs.  He currently was attending school to 
become a Chemical Dependency Counselor.  The veteran 
indicated that his second marriage of 12 years was 
satisfactory.  He had been receiving individual and group 
therapy for the prior three months and felt that it was 
helpful.  He reported difficulty with trust and authority 
figures.  He had episodic nightmares of being in Vietnam and 
had occasional flashbacks.  He avoided reminders of Vietnam 
such as movies.  He could no longer hunt as being in the 
woods bothered him.  He had an exaggerated startle response.  
When in a public place, he would sit in the corner and needed 
to know where the door was in strange surroundings.  A mental 
status examination was essentially unremarkable.  The veteran 
maintained good eye contact, his voice was normal in tone and 
pace, and his affect was full ranging and appropriate.  His 
underlying mood appeared to be calm and composed.  He did not 
appear to be experiencing symptoms of anxiety.  There was no 
impairment of concentration or attention span.  His memory 
appeared to be functionally intact.  His thinking was logical 
and goal oriented, and there was no indication of a thought 
disorder.  He did not appear to have delusions and he denied 
hallucinations.  The diagnosis was PTSD and the examiner 
assigned a GAF score of 60.

VA treatment notes of individual and group therapy from 
February 1999 to June 1999 demonstrate a continued diagnosis 
of PTSD.  His mood was euthymic.  The GAF scores assigned 
ranged from 70 to 75.  In June 1999, the veteran stopped 
attending the PTSD group because he was starting an 
internship in another city.

A VA outpatient record shows that the veteran phoned in and 
stated that he had had another 4.0 GPA semester in school.  
An entry dated in September 1999 notes that the veteran 
reported that his internship the past summer in chemical 
dependency counseling had gone well.

At a personal hearing in October 1999 before a hearing 
officer at the RO, the veteran testified that he believed 
that a 30 percent evaluation more approximately reflected the 
severity of his PTSD.  He stated that he avoided thoughts and 
feelings associated with Vietnam and avoided war movies.  He 
was estranged from his mother, brother, sister and his son.  
He had feelings of detachment from the public.  He stated 
that he was a full-time student through telecommunication.  
He was not comfortable in crowds.  He startled very easily 
and was hypervigilant.  He was unemployed, but occasionally 
worked as a substitute with children in the schools.  He 
testified that he had nightmares of combat and sleep 
interruption.  In addition, the veteran stated that he had 
unjustified rage and anger.  The veteran indicated that he 
took no medication for his PTSD.  The veteran stated that he 
did not belong to any social organizations.  The veteran 
testified that they had a German Shepherd to guard the house.

The veteran's wife submitted a statement in November 1999.  
She had been married to the veteran since July 1986 and they 
had dated for one year prior to their marriage.  She noted 
that the veteran startled easily, had difficulty with 
physical intimacy, was rather cold and detached even with 
family members, he appeared very flat emotionally, he 
struggled with employment issues and had held numerous jobs 
over the years; he had problems sleeping, and he suffered 
from nightmares.

A VA outpatient treatment record dated in November 1999 shows 
that the veteran reported continued difficulty with intimacy 
issues and only had close relationships with his wife, 
daughter, and a friend who also had PTSD.  The veteran 
reported that he had sleep disturbance, nightmares, anxiety 
produced by helicopters, occasional flashbacks, startle 
reaction, and he was uncomfortable in large crowds.  It was 
noted that a comparison of the veteran's occupational 
adjustment before he entered school with his adjustment since 
suggested that he had made significant improvement in his 
ability to function occupationally.  He had been able to 
obtain a 4.0 GPA, had successfully completed an internship in 
chemical dependency counseling, and had enthusiasm for a new 
job he had recently obtained as a chemical dependency 
counselor on a mental health team.  His social adjustment 
also appeared to have improved.  He continued to have 
difficulty with intimacy, emotional numbing, anxiety produced 
by reminders of Vietnam experiences, and a constant level of 
tenseness.  It was noted that the GAF scores assigned had 
ranged from 65 to 75, consistently showing that the veteran 
had mild signs of PTSD.

In a February 2000 statement from the veteran's 
representative, it is noted that the veteran continued to be 
unemployed.

A 10 percent evaluation is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

After carefully reviewing all of the evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted.  The evidence shows that the veteran has mild to 
moderate symptoms of PTSD which do not require medication.  
In addition, the evidence demonstrates that the veteran's 
occupational adjustment has improved more recently.  Despite 
his symptoms of PTSD, the veteran actively sought treatment 
and has been successful in recent school endeavors.  
Moreover, his recent achievements include successfully 
completing an internship in Chemical Dependency Counseling.  
In regard to his social impairment, although he apparently is 
estranged from some family members, he reports a close 
relationship with his second wife, his youngest daughter, 
improved relationships with his two older daughters, and a 
close relationship with a male friend.  The evidence 
indicates that although the veteran has PTSD with mild to 
moderate symptoms, he has made significant improvement in his 
ability to function occupationally.

The evidence shows that the veteran's PTSD symptoms do not 
include depressed mood, suspiciousness, panic attacks, or 
memory loss.  Accordingly, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
a 10 percent rating for PTSD.

The Board notes that, because the veteran has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 10 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  In this case, the Board finds that the 
veteran was not entitled to a disability rating in excess of 
10 percent at any time during the pendency of this appeal.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

An original disability rating for service-connected PTSD in 
excess of 10 percent is denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


